The sole exception in this case is to a judgment refusing a motion to remove the cause to the United States Court for the Northern District of Georgia, Rome Division. The facts are fully set forth in Davis v. Shropshire, ante., where the same case was before this court on a plea to the jurisdiction. Under the ruling there made, the trial court was without jurisdiction of the subject-matter, and it necessarily follows that the court erred in refusing the motion to remove the cause to the Federal court.
Judgment reversed. All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.
                       No. 16177. MARCH 19, 1948.